       Case 3:18-cv-00351 Document 6 Filed on 10/29/18 in TXSD Page 1 of 2




 UNITED STATES DISTRICT COURT                               SOUTHERN DISTRICT OF TEXAS


                                                 §
Luis Caltzontzint, et al.                        §
                                                 §
 v.                                              §   CIVIL ACTION NO. 3:18-cv-00351
                                                 §
                                                 §
Texas Farmers Insurance Company                  §

                      PLAINTIFFS’ CERTIFICATE OF INTERESTED
                                     PARTIES

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME Plaintiffs, Luis Caltzontzint and Magdalena Caltzontzint, who hereby

provide the Court with the following identification of interested parties, pursuant to the Court’s

Order of Conference and Disclosure of Interested Parties:

       1.      Luis Caltzontzint
               Magdalena Caltzontzint
               Plaintiffs

       2.      PANDIT LAW FIRM, L.L.C.
               PHILLIP N. SANOV, Tx. Bar No. 17635950
               RAJAN PANDIT,          La. Bar No. 32215
                                      Fed. ID 1070660
               JOHN D. CARTER,        La. Bar No. 24334
                                      Fed. ID 1058771
               One Galleria Tower
               2700 Post Oak Blvd., 21st Floor
               Houston, TX 77056
               Telephone: (800) 615-3046
               Facsimile: (504) 313-3820
               Counsel for Plaintiffs

       3.      Law Offices of Manuel Solis, PC
               Co-Counsel for Plaintiffs

       4.      Texas Farmers Insurance Company, a Write-Your-Own Program carrier in the
               National Flood Insurance Program pursuant to the National Flood Insurance Act of




                                                 1
        Case 3:18-cv-00351 Document 6 Filed on 10/29/18 in TXSD Page 2 of 2




               1968, as amended (42 U.S.C. § 4001, et seq.).

        5.     Federal Emergency Management Agency (All flood claims are paid directly with
               U.S. Treasury funds.)

        In accordance with this Court’s Order, if new parties are added, or if additional persons or

entities that are financially interested in the outcome of the litigation are identified at any time

during the pendency of this litigation, then counsel shall promptly file an amended certificate with

the clerk.




                                             Respectfully submitted,


                                             PANDIT LAW FIRM, L.L.C.

                                             BY: /s/ Phillip N. Sanov
                                             PHILLIP N. SANOV, Tx. Bar No. 17635950
                                             RAJAN PANDIT,            La. Bar No. 32215
                                                                      Fed. ID 1070660
                                             JOHN D. CARTER,          La. Bar No. 24334
                                                                      Fed. ID 1058771
                                             One Galleria Tower
                                             2700 Post Oak Blvd., 21st Floor
                                             Houston, TX 77056
                                             Telephone: (800) 615-3046
                                             Facsimile: (504) 313-3820
                                             Email: psanov@panditlaw.com
                                             COUNSEL FOR PLAINTIFFS



                                 CERTIFICATE OF SERVICE

        I certify that a copy of the above and foregoing pleading has been served via CM/ECF Filer

System, on this 29th day of October, 2018.

                                        /s/ Phillip N. Sanov




                                                 2
